UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4164



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DAMION DAMONE JACKSON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:01-cr-00083)


Submitted: July 24, 2007                      Decided:   July 27, 2007


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Emily Marroquin, FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA, INC.,
Charlotte, North Carolina, for Appellant. Brian Steven Cromwell,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
 PER CURIAM:

               Damion Damone Jackson appeals from the district court’s

order revoking his supervised release and imposing a twelve-month

and one-day term of imprisonment.*          Counsel has filed a brief under

Anders v. California, 386 U.S. 738 (1967), alleging that there are

no meritorious claims on appeal but raising one issue: whether the

sentence is plainly unreasonable.               Jackson was informed of his

right to file a pro se supplemental brief, but has not done so.

Finding no reversible error, we affirm.

               We find that Jackson’s sentence, imposed within his

properly-calculated         advisory    sentencing    range,   is     not   plainly

unreasonable.        See United States v. Crudup, 461 F.3d 433, 437 (4th

Cir. 2006) (providing review standard), cert. denied, 127 S. Ct.

1813       (2007);   18   U.S.C.   §   3583(e)(3)    (2000);   U.S.    Sentencing

Guidelines Manual, § 7B1.4(a), p.s. (2006) (revocation table).

               We have examined the entire record in this case in

accordance with the requirements of Anders, and find no meritorious

issues for appeal.          Accordingly, we affirm.       This court requires

that counsel inform her client, in writing, of his right to

petition the Supreme Court of the United States for further review.

If the client requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may



       *
      The court also sentenced him to two years of supervised
release thereafter.

                                        - 2 -
move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on the

client. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 3 -